DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 2/9/2021. Claim 6 was previously cancelled.  Amendments to claims 1, 3-5, 8, 11 and 18 have been entered.  Claims 1-5 and 7-20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines performing the process, claim 11 is directed to a process and claim 18 is directed to a non-transitory computer-readable storage media; Step 1-yes.
Under Step 2A, prong 1, and referring to the system of claim 1, the limitations recite a series of steps to verify an authenticated user, which is a fundamental economic practice, i.e. mitigating risk, and commercial or legal interaction, i.e. business relations, and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in receive an application programming interface (API) call including a request from a service provider, in connection with the user subscribing to at least one service offered by the service provider at a location associated with the service provider; in response to the request, cause a login interface to be displayed to the user, via the mobile application, at the communication device; receive login credentials from the user for the mobile application, via the login interface; authenticate the user, based on a match of the received login credentials and the login credentials for the mobile application associated with the user included in the memory; in response to the user being authenticated, generate a subscription message for the user, the subscription message including assurance data based on the virtual wallet account for the user, a timestamp, and an identifier associated with one or more of the Application No: 16/006,296Page 2 of 14Amendment B and Response to Final Office Action mobile application, the virtual wallet account and the user, the assurance data indicative of at least one interval associated with the at least one issued payment account and the mobile application; and transmit the subscription message to the service provider, in response to the request, to thereby permit the service provider to rely on the assurance data included in the subscription message to verify the user, in lieu of direct identification and verification of the user by the service provider apart from the platform computing device.” recites authenticating an individual to a requesting party by first authenticating said individual by way of the well-understood log in procedure to gather and send known stored data verifying that the individual is who they say that they are.  This is a most fundamental economic practice used throughout the area of commercial interactions.   
	The limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction but for the recitation of generic computer components. That is, other than the mere nominal 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements, i.e. using one or more computers, e.g. a “virtual wallet account” stored in “memory” of a communication “device”, a payment “network” which includes a platform computing “device” coupled to and/or including said “memory” and a “service provider”, to perform the steps of receive, cause…to be displayed, receive, authenticate, generate and transmit. The computer components are recited at a high-level of generality (i.e.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “virtual wallet account” stored in “memory” of a communication “device”, a payment “network” which includes a platform computing “device” coupled to and/or including said “memory” and a “service provider” to perform the receive, cause…to be displayed, receive, authenticate, generate and transmit steps amounts to no more than mere instructions to apply the exception using a generic computer component or merely using computers as tools for performing the abstract idea, adding insignificant extra-solution activity to the judicial exception and generally linking the use of the abstract idea to a particular technological environment or field of use, see MPEP 2106.05 (f)(g) and (h) respectively. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the system of claim 1, the steps of: “receive an application programming interface (API) call including a request from a service provider,…”, “cause a login interface to be displayed to the user,…”, “receive login credentials from the user…” and “transmit the subscription message to the service provider, ….” is considered well-understood, routine and conventional computing functionality carried out by generic computing devices such as data gathering and transmission over a generic communication network, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. 
Applicant has leveraged generic computing elements to carry out the abstract idea without significantly more.  Similar reasoning and rationale is used to reject the method of claim 11 and the non-transitory computer-readable storage media of claim 18.
Dependent claims 2-5, 7-10, 12-17, 19 and 20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 12 and 20 merely specify information contained in a message.  Claim 3 merely describes the hardware, i.e. devices comprising devices, and software, i.e. applications on a device.  Claims 4, 5, 14 and 15 define an interval of time based on the use of a payment account involved in a transaction.  Claims 7, 8, 17 and 19 merely recite receiving and storing information and the transmission of information if a change occurs, i.e. deletion of an account, to the data relied upon to verify the individual.  Claim 9 merely defines well known entities in service and business relations.  Claim 10 merely recites transmitting requested information on generic computing devices.  Claim 13 merely recites providing sensitive information only when consent is received.  Claim 16 merely recites displaying a user interface on a generic computing display which is not an inventive concept.
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to verify an authenticated user) on one or more computers, and are considered to 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Argument
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-5 and 7-20 filed in the Remarks of 1/11/2021 have been fully considered but they are not persuasive. 
On page 9 of the Remarks, Applicant argues “The feature of the payment network including the platform computing device is not a fundamental economic principle. Nor is it a commercial or legal interaction. With reference to the examples of fundamental economic principles and commercial and legal interactions included in the MPEP, this feature of Claim 1 is clearly not one.” Further on page 10, Applicant argues ‘“Similarly, the following additional features (at the least) in Claim 1 also do not "recite" a fundamental economic practice or a commercial or legal interaction: (a) in response to the request, cause a login interface to be displayed to the user, via the mobile application, at the communication device; (b) receive login credentials from the user for the mobile application, via the login interface; (c) in response to the 
	Examiner agrees that “the payment network including the platform computing device is not a fundamental economic principle” and has not indicated that these generic computing elements claimed are part of the abstract idea.  For example, the abstract idea is noted as “receive an application programming interface (API) call including a request from a service provider, in connection with the user subscribing to at least one service offered by the service provider at a location associated with the service provider; in response to the request, cause a login interface to be displayed to the user, via the mobile application, at the communication device; receive login credentials from the user for the mobile application, via the login interface; authenticate the user, based on a match of the received login credentials and the login credentials for the mobile application associated with the user included in the memory; in response to the user being authenticated, generate a subscription message for the user, the subscription message including assurance data based on the virtual wallet account for the user, a timestamp, and an identifier associated with one or more of the Application No: 16/006,296Page 2 of 14Amendment B and Response to Final Office Action mobile application, the virtual wallet account and the user, the assurance data indicative of at least one interval associated with the at least one payment account and the mobile application; and transmit the subscription message to the service provider, in response to the request, to thereby permit the service provider to rely on the assurance data included in the subscription message to verify the user, in lieu of direct identification and verification of the user by the service provider apart from the platform computing device.”  The bolded and italicized portions above indicate the process of the abstract idea .  Clearly, as claimed, the steps recite receiving a request from a third-party of which a user has requested a service, i.e. transaction to sign up for, which is a business relationship, for providing verification information/data.  As is well-understood and ubiquitous in the field of commerce, when opening a new account with a service provider, authentication and verification of the user in order to mitigate risk is almost always considered.  As is stated above, receiving information and comparing received information to known information to authenticate an individual is also well-understood, as claimed.  Next, gathering known data and sending said data to a requesting party is also part of the abstract idea.  Again, Applicant has invented a solution to a business problem which is the abstract idea of verify an authenticated user to a requesting party.  This is clearly stated in paragraph [0001] of Applicant’s specification, “…in particular, to systems and methods for use in verifying personal identifying information associated with the users, from virtual applications of the users, and providing the verified personal identifying information to the service providers in connection with subscriptions, by the users, to services offered by the service providers.” The nominal recitation of the generic computing elements does not change the fact that the recited limitations are directed to solving the abstract idea of “verifying personal identifying information associated with the users, from virtual applications of the users, and providing the verified personal identifying information to the service providers” as is explicitly stated by Applicant.  The additional elements are considered in Step 2A, Prong 2 and Step 2B.
On page 11 of the Remarks, Applicant argues ‘“With that in mind, under Step 2A, Prong 2, the pending claims thus recite several additional features that integrate the alleged judicial exception, i.e., the alleged abstract idea of a fundamental economic practice or commercial or legal interaction, into a practical application.  Referring again to Claim 1 as an example, the features of the payment network including the platform computing device, where the platform computing device is configured to then: (a) cause the login interface to be displayed to the user via the mobile application (at the communication device), (b) receive login credentials from the user for the mobile application (via the login interface), (c) generate a subscription message for the user that includes assurance data based on the virtual wallet account for the user, and (d) transmit the subscription message to the service provider, together specifically enable the payment network to use prior verification of the user, with regard to the mobile application and the issued payment account provisioned thereto, to verify the user for the one or more services associated with the subscription from the service provider - apart from any particular transaction involving the mobile application or issued payment account.  This is more than mere application of features on a generic computing device, as suggested by the Office. It is instead an improvement in technology, and specifically an improvement in payment network technology, in adding specific functionality to the non-generic payment network which enables the payment network to leverage a "financial institution's action(s) to allow the service provider (and other service providers) to avoid further verification of the user via a third party, etc., thereby enhancing and/or making more efficient such subscription processes for the user with the service provider's service (and the associated KYC processes).”’ Examiner respectfully disagrees.
Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.”  As such, the additional elements leveraged to apply the abstract idea are a “virtual wallet account” stored in “memory” of a communication “device”, a payment “network” which includes a platform computing “device” coupled to and/or including said “memory” and a “service provider”, to perform the steps of receive, cause…to be displayed, receive, authenticate, generate and transmit.  Applicant has applied the abstract idea of verify an authenticated user as instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the abstract idea of verify an authenticated user to a particular technological environment or field of use, see MPEP 2106.05(h).  Furthermore the steps of “receive an application programming interface (API) call including a request from a service provider, in connection with the user subscribing to at least one service offered by the service provider at a location associated with the service provider; in response to the request,…”, “…receive login credentials from the user for the mobile application, via the login interface;…” and “transmit the subscription message to the service provider, in response to the request, to thereby permit the service provider to rely on the assurance data included in the subscription message to verify the user, in lieu of direct identification and verification of the user by the service provider apart from the platform computing device.” merely recite insignificant extra-solution activity to the judicial exception.  For instance mere data gathering via an interface, claimed as a high level of generality, to be used for the abstract idea of verifying an authenticated individual is akin to “requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.”, see MPEP 2106.05(g).
	Furthermore, examiners should also consult MPEP § 2106.05(a) for a discussion of cases in which the Federal Circuit determined that the claims did not reflect an improvement to computer-functionality or other technology. For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.  
On page 11 of the Remarks, Applicant argues “Notwithstanding the above, even assuming, arguendo, that the pending claims are directed to an abstract idea, they surely recite significantly more than the abstract idea itself under Step 2B.” and on page 12, “Initially, the new functionality of the payment network recited in the claims (as exemplified by the additional features of Claim 1 identified above) does not include well-understood, routine, or conventional activities previously known to the industry. Instead, it involves a non-generic application of the payment network to verify a user through a payment account provisioned to the user's virtual wallet account, outside of processing a payment account transaction to the payment account, in connection with subscription of the user to the one or more services offered by the service provider. This is more than a mere application of features on a generic computing device; it is a specific implementation of the payment network to verify the user in an unconventional manner, i.e., using the mobile application and payment account provisioned thereto but apart from a transaction involving the mobile application or issued payment account.” Examiner respectfully disagrees. 
Applicant’s specification in paragraph [0023] explicitly discloses that “FIG. 2 illustrates an exemplary computing device 200 that may be used in the system 100. The computing device 200 may include, for example, one or more servers, workstations, personal computers, laptops, tablets, smartphones, PDAs, POS devices, etc. In addition, the computing device 200 may include a single computing device, or it may include multiple computing devices located in close proximity or distributed over a geographic region, so long as the computing devices are specifically configured to function as described herein. In the exemplary embodiment of FIG. 1, each of the service provider 102 and the payment network 104 are illustrated as including, or being implemented in, computing device 200, coupled to the network 106. In addition, the communication device 110 associated with the user 108 and the virtual wallet platform 114 may also each be considered a computing device consistent with computing device 200. However, the system 100 should not be considered to be limited to the computing device 200, as described below, as different computing devices and/or arrangements of computing devices may be used. In addition, different components and/or arrangements of components may be used in other computing devices.”  As such, the payment network is merely programmed on any commercially available, generic, off-the-shelf computing device, see FIG.1, and does not require any non-conventional arrangement of computing elements to carry out the abstract idea.  Paragraphs [0024-0028] further make this clear. Also, paragraph [0012] discloses “FIG. 1 illustrates an exemplary system 100 in which one or more aspects of the present disclosure may be implemented. Although the system 100 is presented in one arrangement, other embodiments may include systems arranged otherwise depending, for example, on types of service providers, interactions between the service providers and one or more financial institutions, payment networks, virtual wallet applications and/or virtual wallet platforms; applicable privacy requirements; etc.” which further makes clear that the arrangement of the generic computing components does not allow the generic computing elements to function in a manner other than what they were designed for both individually and in combination with each other.  
Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be considered to be a business solution, using computers, to a problem of verifying an authenticated individual. The alleged benefits that Applicants tout such as: ‘“…the non-generic payment network which enables the payment network to leverage a "financial institution's action(s) to allow the service provider (and other service providers) to avoid further verification of the user via a third party, etc., thereby enhancing and/or making more efficient such subscription processes for the user with the service provider's service (and the associated KYC processes).”’ are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “virtual wallet account” stored in “memory” of a communication “device”, a payment “network” which includes a platform computing “device” coupled to and/or including said “memory” and a “service provider” are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in “…verifying personal identifying information associated with the users, 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Further, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejection above, rejection of claims 1-5 and 7-20 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.